Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
Claims 35-51 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 35 and 41 are amended
	- claims 36-40 are cancelled
	- claims 48-51 are new
b.	This is a first action on the merits based on Applicant’s claims submitted on 07/08/2022.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 07/08/2022, 08/24/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments

Regarding Independent claim 35 and 41 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Babaei only discloses that downlink control information signaling may indicate a change from the first BWP to a second BWP (Office Action, p. 4; Babaei, paragraph [0341]), but it does not teach or suggest switching from the first BWP to a second BWP based on determining that the attempt to acquire the channel on the first BWP was unsuccessful.” on page 5, filed on 07/08/2022, with respect to Babaei et al. US Pub 2019/0132857, claiming provisional application priority 10/27/2017 (hereinafter "Babaei") in view of Ryoo et al. US 2020/0037345 (hereinafter "Ryoo"), have been fully considered but are moot, over the limitations of “determine that the attempt to acquire the channel on the first BWP was unsuccessful; switch from the first BWP to a second BWP based on determining that the attempt to acquire the channel on the first BWP was unsuccessful:”. Said limitations are newly added to the amended Claims 35 and 41 and has been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teaching from newly found reference Bergstrom et al. US 2016/0270121 (hereinafter “Bergstrom”), in combination with previously applied references Babei and Ryoo, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 35, 41-45, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. US Pub 2019/0132857, claiming provisional application priority 10/27/2017 (hereinafter “Babaei”), and in view of Ryoo et al. US 2020/0037345 (hereinafter “Ryoo”).
Regarding claim 35 (Currently Amended)
Babaei discloses a wireless transmit/receive unit (WTRU) (i.e. “wireless device 406” in Fig. 4; [0036]) comprising a processor and memory (“The wireless device 406 may include at least one communication interface 407, at least one processor 408, and at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408.” [0036]; Fig. 4), the processor and memory configured to:
attempt to acquire a channel on a first bandwidth part (BWP) (“FIG. 20 is a flow diagram of an aspect of an embodiment of the present disclosure. At 2010, a wireless device may receive at least one message. The at least one message may comprise: first configuration parameters of a first bandwidth part, and second configuration parameters of a second bandwidth part. The second configuration parameters may comprise a scheduling request configuration indicating scheduling request resources for a logical channel. At 2020, a scheduling request may be triggered in response to data becoming available for the logical channel.” [0341]; Fig. 20);
determine that the attempt to acquire the channel on the first BWP was unsuccessful (“At 2030, a random access process may be started in response to a valid scheduling request resource for the logical channel not being available on the first bandwidth part.” [0341]; Fig. 20);
switch from the first BWP to a second BWP based on determining that the attempt to acquire the channel on the first BWP was unsuccessful (“The wireless device may start a random access procedure in response to a valid SR resource, corresponding to the first logical channel (and/or logical channel group comprising the first logical channel) not being available on the first BWP (i.e. attempt to acquire the channel on the first BWP was unsuccessful). The wireless device may switch from the first BWP to the second BWP.” [0293]);
initiate a random access (RA) procedure on the second BWP (“At 2030, a random access process may be started in response to a valid scheduling request resource for the logical channel not being available on the first bandwidth part. At 2040, a downlink control information may be received. The downlink control information may indicate switching from the first bandwidth part to the second bandwidth part.” [0341]; Fig. 20) which is different than the first BWP (“first configuration parameters of a first bandwidth part, and second configuration parameters of a second bandwidth part.” [0341]); and
Babaei does not specifically teach determine whether a random access response (RAR) is or is not successfully received during the RA procedure.
In an analogous art, Ryoo discloses determine whether a random access response (RAR) is or is not successfully received during the RA procedure (“If the UE successfully receives the RACH response (RAR) from the eNB, the UE transmits an RRC connection request which is RACH MSG3.” [0575] and furthermore “When the UE transmits the RACH preamble which is message 1, the UE transmits the RACH preamble with initial transmission power until successfully receiving an RACH response (RAR) from the eNB and transmit the RACH preamble which is RACH message 1 again with increased power transmission on the basis of powerRampingParameters after a predetermined time (pre-configured RAR waiting time).” [0574-0575]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Babaei’s method of switching bandwidth parts to perform random access procedure, to include Ryoo’s method of changing the previous uplink transmission path from UL to SUL and vice-versa, in order to minimize transmission disruption (Ryoo [0577]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ryoo’s method of changing the previous uplink transmission path from UL to SUL and vice-versa into Babaei’s method of switching bandwidth parts to perform random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 41 (Currently Amended)
A method performed by a wireless transmit / receive unit (WTRU), the method comprising:
attempting to acquire a channel on a first bandwidth part (BWP);
determining that the attempt to acquire the channel is on the first BWP was unsuccessful;
switching from the first BWP to a second BWP based on determining that the attempt to acquire the channel on the first BWP was unsuccessful;
initiating a random access (RA) procedure on the second BWP which is different than the first BWP; and
determining whether a random access response (RAR) is or is not successfully received during the RA procedure.
The scope and subject matter of method claim 41 is drawn to the method of using the corresponding apparatus claimed in claim 35. Therefore method claim 41 corresponds to apparatus claim 35 and is rejected for the same reasons of obviousness as used in claim 35 rejection above.

Regarding claim 42 
Babaei, as modified by Ryoo, previously discloses the WTRU of claim 35, 
Ryoo further discloses wherein the channel is associated with a primary cell (“the corresponding logical channel among the currently used serving cells” [0431]).

Regarding claim 43 
The method of claim 41, wherein the channel is associated with a primary cell.
The scope and subject matter of method claim 43 is drawn to the method of using the corresponding apparatus claimed in claim 42. Therefore method claim 43 corresponds to apparatus claim 42 and is rejected for the same reasons of obviousness as used in claim 42 rejection above.

Regarding claim 44 
Babaei, as modified by Ryoo, previously discloses the WTRU of claim 35, 
Ryoo further discloses wherein a RAR is received (“If the UE successfully receives the RACH response (RAR) from the eNB, the UE transmits an RRC connection request which is RACH MSG3.” [0575]).

Regarding claim 45 
Babaei, as modified by Ryoo, previously discloses the method of claim 41, 
Ryoo further discloses wherein a RAR is not received (“When the UE transmits the RACH preamble which is message 1, the UE transmits the RACH preamble with initial transmission power until successfully receiving an RACH response (RAR) from the eNB and transmit the RACH preamble which is RACH message 1 again with increased power transmission on the basis of powerRampingParameters after a predetermined time (pre-configured RAR waiting time).” [0574]).

Regarding claim 48 (New)
Babaei, as modified by Ryoo, previously discloses the WTRU of claim 35, 
Babaei further discloses wherein the initiation of the RA procedure on the second BWP occurs in response to determining that acquiring the channel on the first BWP was unsuccessful (“At 2030, a random access process may be started in response to a valid scheduling request resource for the logical channel not being available on the first bandwidth part. At 2040, a downlink control information may be received. The downlink control information may indicate switching from the first bandwidth part to the second bandwidth part.” [0341]; Fig. 20).

Regarding claim 50 (New)
The method of claim 41, wherein initiating the RA procedure on the second BWP occurs in response to determining that acquiring the channel on the first BWP was unsuccessful.
The scope and subject matter of method claim 50 is drawn to the method of using the corresponding apparatus claimed in claim 48. Therefore method claim 50 corresponds to apparatus claim 48 and is rejected for the same reasons of obviousness as used in claim 48 rejection above.

Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei, in view of Ryoo, and further in view of Takeda et al. US 2020/0128564 (hereinafter “Takeda”).
Regarding claim 46 
Babaei, as modified by Ryoo, previously discloses the WTRU of claim 35, 
Ryoo further discloses an unlicensed spectrum (“carrier sensing via LBT may be one way for fair sharing of the unlicensed spectrum.” [0072-0073]).
Babaei and Ryoo do not specifically teach wherein the channel is a channel of an unlicensed spectrum.
In an analogous art, Takeda discloses wherein the channel is a channel of an unlicensed spectrum (“Furthermore, the user terminals can use license band CCs and unlicensed band CCs as a plurality of cells.” [0080]
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Babaei’s method of switching bandwidth parts to perform random access procedure, as modified by Ryoo, to include Takeda’s method for performing uplink transmission, in order to properly configure the supplemental uplink (Takeda [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda’s method for performing uplink transmission into Babaei’s method of switching bandwidth parts to perform random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 47 
The method of claim 41, wherein the channel is a channel of an unlicensed spectrum.
The scope and subject matter of method claim 47 is drawn to the method of using the corresponding apparatus claimed in claim 46. Therefore method claim 47 corresponds to apparatus claim 46 and is rejected for the same reasons of obviousness as used in claim 46 rejection above.

Claims 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei, in view of Ryoo, and further in view of Bergstrom et al. US 2016/0270121 (hereinafter “Bergstrom”).
Regarding claim 49 (New)
	Babaei, as modified by Ryoo, previously discloses the WTRU of claim 35, 
	Babei and Ryoo do not specifically teach wherein the determination that acquiring the channel on the first BWP was unsuccessful is based on determining that a number of unsuccessful attempts to acquire the channel was equal to or exceeds a threshold value.
	In an analogous art, Bergstrom discloses wherein the determination that acquiring the channel on the first BWP was unsuccessful (as taught by Babei) is based on determining that a number of unsuccessful attempts to acquire the channel (i.e. the number of random access preamble transmissions that are initiated in the random access procedure) was equal to or exceeds a threshold value (“a method in a wireless terminal for performing a random access procedure in a wireless network includes maintaining a preamble transmission attempt counter that tracks the number of random access preamble transmissions that are triggered and/or initiated in the random access procedure, including random access preamble transmissions that are aborted prior to completion of the transmission. The method also includes terminating the random access procedure in response to determining that the preamble transmission attempt counter indicates that a predetermined threshold number of transmission attempts have been made.” [0030].
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Babaei’s method of switching bandwidth parts to perform random access procedure, as modified by Ryoo, to include Berstrom’s method for a random access procedure in a wireless network, in order to reduce the number of unnecessary preamble transmission attempts (Bergstrom [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Berstrom’s method for a random access procedure in a wireless network into Babaei’s method of switching bandwidth parts to perform random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 51 (New)
The method of claim 41, wherein determining that acquiring the channel on the first BWP was unsuccessful is based on determining that a number of unsuccessful attempts to acquire the channel was equal to or exceeds a threshold value.
The scope and subject matter of method claim 41 is drawn to the method of using the corresponding apparatus claimed in claim 49. Therefore method claim 51 corresponds to apparatus claim 49 and is rejected for the same reasons of obviousness as used in claim 49 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411         

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411